Citation Nr: 1009002	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-15 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to a compensable initial rating for residuals 
of a coccyx injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to May 
1973.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Waco, Texas, (hereinafter RO).  In December 2009, a 
hearing was held before the Veterans Law Judge signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

FINDINGS OF FACT

1.  The record reflects positive VA medical evidence linking 
an anxiety disorder to the stress resulting from a 
misdiagnosis of retinitis pigmentosa during service.  

2.  The weight of the competent evidence is against a 
conclusion that a current low back disability is the result 
of service. 

3.  Residuals of a coccyx injury do not include the partial 
or complete removal of the coccyx.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, an 
anxiety disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009). 

2.  A lumbar spine disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 

3.  The criteria for a compensable initial rating for 
residuals of a coccyx injury are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Code (DC) 5298 (2009).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by multiple letters dated from January 2006 to 
May 2008 that informed the appellant of the information and 
evidence necessary to prevail in his claims.  The claims were 
re-adjudicated in a February 2009 supplemental statement of 
the case and the Veteran provided additional time to respond, 
curing any prejudice as may have accrued by the failure to 
provide complete notice in a single letter prior to the 
initial rating action appealed.  

With respect to the claim for an increased compensable 
initial rating for residuals of a coccyx injury, the Federal 
Circuit held that 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the rating and effective date assigned by a RO for an 
award of benefits.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once the February 2007 
rating decision was made awarding service connection, an 
effective date, and a rating for the award of service 
connection for residuals of a coccyx injury, 5103(a) notice 
had served its purpose, as the claims had already been 
substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Nevertheless, the May 2008 notification letter 
informed the Veteran of the relevant rating criteria 
pertaining to coccyx injuries and was otherwise compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the duty to assist, the service treatment reports, VA 
clinical reports, and reports from VA examinations that 
contain medical opinions and sufficient clinical findings to 
adjudicate the claims on appeal have been obtained.  As there 
is no indication that there are additional records that need 
to be obtained that would assist in the adjudication of the 
claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted 
coincident with active military service, or for aggravation 
of a pre-existing injury suffered, or disease contracted, 
during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a), 3.304.  There are some disabilities, including 
arthritis and psychoses, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

1.  Psychiatric Disability  

The Veteran has asserted, to include in sworn testimony to 
the undersigned, that he developed a psychiatric disorder, 
including PTSD, due to being misdiagnosed with retinitis 
pigmentosa, which the Veteran stated led him to believe that 
he would eventually be blind.  

Review of the service treatment reports do reflect a 
diagnosis of retinitis pigmentosa, and a Medical Board 
determined that the Veteran was not fit for duty as a result 
of this condition that existed prior to service.  The March 
1972 entrance examination and history collected at that time 
did not reveal any evidence of a psychiatric disability, 
although the Veteran did report problems with sleeping.  It 
was noted that there was no current disability associated 
with sleeping problems on the medical history completed in 
March 1972.  No treatment for a psychiatric disability was 
shown in service, although the service treatment reports 
reflect, as the Veteran testified to the undersigned, that he 
sought a referral to the mental health clinic in March 1973 
that was not accomplished.  After service, VA clinical 
records from 2005 reflected treatment for a variously 
diagnosed psychiatric disorder, to include major depressive 
disorder and generalized anxiety disorder.  Reports dated in 
November 2005 and January 2006 from a private doctor noted 
that there was no evidence of retinitis pigmentosa.  

Reports from a January 2006 VA psychological assessment 
reflected consideration of the Veteran's preoccupation with 
the misdiagnosis of retinitis pigmentosa in service, but it 
was concluded that the Veteran's psychiatric problems were 
"long standing characterological problems which appear to be 
the real source of the Veteran's problems in social and 
occupational functioning."  In January 2007, the Veteran was 
afforded a VA psychiatric examination that was preceded by a 
review of the claims file.  The diagnosis following the 
examination was generalized anxiety disorder with depression, 
and the examiner concluded that it was less likely than not 
that the Veteran's anxiety and depression were related to a 
misdiagnosis of retinitis pigmentosa and instead were the 
result of a personality disorder.   

The Veteran was afforded another VA examination in June 2007 
to determine if he had PTSD, and this examination was also 
documented to have been preceded by a review of the claims 
file.  Following the examination, the Veteran was found to 
not meet the criteria for PTSD, and it was again found that 
the misdiagnosis of retinitis pigmentosa during service did 
not result in his current psychiatric problems and that the 
Veteran's psychiatric problems were the result of a 
personality disorder.    

In November 2008, a VA examiner who reviewed the Veteran's VA 
and military records indicated that he disagreed with the 
above assessment that the Veteran's psychiatric problems were 
not the result of a the misdiagnosed retinitis pigmentosa 
during service, and his diagnosis was "Mood Disorder due to 
Medical Condition." He noted that there was no evidence of a 
personality disorder prior to service and that when he was 
discharged from service based on the misdiagnosed retinitis 
pigmentosa, the Veteran did not receive any counseling or a 
referral for service with impaired vision.  It was also noted 
that the Veteran requested a mental health clinic 
consultation during service in March 1973 but that he did not 
receive the consultation.  As such, the examiner found that 
the Veteran "did not have the opportunity to discuss his 
emotional response with a mental health provide, before being 
discharged from the service about 2 months later."  Based on 
these facts, he concluded that the Veteran's current anxiety 
disorder was not present prior to service, began during 
service ("as he was involuntarily discharged for an 
erroneous diagnosis") and that the anxiety disorder has 
persisted since discharge to the present time and was thus 
more than likely related to service.  Additional positive 
evidence is of record in the form of a May 2009 VA mental 
health assessment from another VA medical professional 
reflecting a diagnosis of "Mood Disorder due to Medical 
Condition (misdiagnosis of retinitis pigmentosa)." 

As set forth above, it is documented that the Veteran was 
diagnosed with retinitis pigmentosa during service, but that 
this was in fact a misdiagnosis.  The Veteran also was so 
concerned about psychiatric problems during service that he 
sought a referral to the mental health clinic, but that his 
referral did not occur.  There is no evidence of a 
psychiatric disorder prior to service, to include on the 
reports from the March 1972 entrance examination and history 
obtained at that time, and the record reflects a consistent 
history, to include sworn testimony at the hearing before the 
undersigned, from the Veteran relating psychiatric problems 
to the misdiagnosis of retinitis pigmentosa during service 
and his fear that he would eventually become blind.  The 
November 2008 VA medical opinion finding that the Veteran had 
an anxiety disorder as a result of the in-service 
misdiagnosis of retinitis pigmentosa included consideration 
of the prior negative opinions by VA mental health 
professionals and is supported by specific reference to 
evidence contained in the claims file, to include that 
summarized above.  Another VA mental health professional 
essentially reached the same conclusion in May 2009.  

Unless the preponderance of the evidence is against the 
Veteran's claim, it cannot be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.  Thus, without finding 
error in the RO's action, the Board will exercise its 
discretion to find from the above that there is sufficient 
positive evidence to place the evidence in relative 
equipoise.  As such, and resolving all reasonable doubt in 
the Veteran's favor, entitlement to service connection for a 
mood disorder may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.

2.  Lumbar Spine Disability 

It is the Veteran's assertion, to include in sworn testimony 
to the undersigned, that he injured his lower back at the 
same time he fractured his coccyx during service.  The 
service treatment reports reflect that in March 1973, the 
Veteran slipped and fell on a hard surface and was unable to 
walk for two days thereafter due to pain.  The report from 
this treatment noted that the Veteran injured the "tail 
bone" and the assessment was a fractured coccyx.  There was 
no evidence of back problems associated with this injury.  A 
May 1972 service treatment report reflects the Veteran 
complaining about having twisted his back.  X-rays were 
requested but there are no results from such an x-ray of 
record and the remaining service treatment reports do not 
reflect a back disability.  

After service, the record reflects reference on a March 2006 
VA outpatient report to a post-service accident in which the 
Veteran was run over by a tractor.  Treatment after service 
for degenerative disc and joint disease in the lumbar spine 
is shown after service, but it was the conclusion of a VA 
examiner who reviewed the claims file and examined the 
Veteran in August 2006 that it was less likely than not that 
these conditions were the result of military service, to 
include the fracture to the coccyx.  As support for this 
conclusion, the examiner noted that records from the in-
service treatment in question did not refer to lumbar spine 
injury or complaints and that the only reference was to a 
"tail bone" injury.  

The Veteran was afforded another VA examination in January 
2007, the reports from which reflect reference to the March 
2006 tractor injury.  The diagnoses in pertinent part were 
mild facet joint arthritis with disc desiccation at L4-L5 
with lumbosacral spine pain, and the examiner by way of an 
addendum in February 2007 noted that it was less likely than 
not that the in-service tailbone injury was the cause of the 
Veteran's lumbar spine disability as this was the result of 
the March 2006 tractor accident.  

Another VA examiner noted in October 2006 that based on 
review of records brought by the Veteran "from the time of 
military service . . . it appears that the back pain [the 
Veteran] complains [about] now started at the time of the 
military service and therefore fit[s] the characteristic of a 
service connected condition."  This examiner made specific 
reference to the May 1972 service treatment report reflecting 
complaints of twisting to the back and a request for x-rays, 
as well as the March 1973 fall and resulting fractured 
coccyx.  

As noted above, there is some conflict in the medical 
evidence as to whether the Veteran's current back problems 
are the result of service.  It is the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate history provided by the 
Veteran is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

Bearing the above precedent in mind, in contrast to the 
October 2006 opinion, the negative opinions set forth above 
were based on the complete record, to include that relating 
to the March 2006 tractor accident.  The October 2006 opinion 
made no reference to this accident.  Moreover, it is simply 
the case that the negative VA opinions were based on the 
correct factual predicate, as demonstrated by the 
contemporaneous service treatment records, that the March 
1973 accident involved the tailbone, with no reference to 
there being any back problems associated with this accident.  
Finally, the negative VA opinions followed extensive physical 
examinations and were supported by detailed clinical findings 
from this examinations, whereas the October 2006 VA opinion 
is not documented to have been preceded by an examination of 
the Veteran at all.  As such, and given the fact but for an 
isolated reference to the Veteran having twisted his back 
there is no in-service documentation of a back injury, the 
Board finds the probative weight of the negative VA medical 
opinions rendered in August 2006 and February 2007 to exceed 
that of the opinion rendered in October 2006.  

As for the Veteran's assertions that his current back 
disability is the result of service; in particular, the fall 
that resulted in the fractured coccyx, such assertions cannot 
be used to establish a claim as a layperson is not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities.  Espiritu; cf. Jandreau.  In 
short therefore, the Board finds that the preponderance of 
the evidence weighs against the Veteran's claim for service 
connection for a lumbar spine disability.  Thus, the doctrine 
of reasonable doubt is not for application with respect to 
this claim and the claim must be denied.  Gilbert, supra.  
 


B.  Increased Rating for Residuals of a Coccyx Injury 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
As the Veteran appealed the initial rating assigned for 
residuals of a coccyx injury, the entire body of evidence is 
for equal consideration with respect to these claims.  
Consistent with the facts found, the ratings assigned for 
this condition may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007) (staged ratings are 
potentially applicable in cases not involving the assignment 
of an initial rating.)

A compensable (10 percent) rating for a disability affecting 
the coccyx requires the partial or complete removal of the 
coccyx with painful residuals.  38 C.F.R. § 4.71a, DC 5298.   

As indicated above, the Veteran sustained a fracture of the 
coccyx in service.  Service connection for residuals of a 
coccyx injury was granted by a February 2007 rating decision, 
and a noncompensable rating was assigned under DC 5298.  

The post service evidence reflects complaints of pain 
radiating from the tailbone into the left lower extremity.  
See eg. March 2006 VA and September 2006 VA outpatient 
treatment reports and reports from a January 2007 VA 
examination.  X-rays in October 2006 showed anterior 
angulation of the coccyx compatible with an old healed 
fracture through the C1-C2 coccygeal joint.  

While the Veteran has describe pain associated with the 
conditions, to include in sworn testimony to the undersigned, 
nowhere is it shown or contended that there was a partial or 
complete  removal of the coccyx, and the Veteran denied 
having such residuals at the hearing before the undersigned.  
As such, a compensable rating for residuals of a coccyx 
injury cannot be assigned at any time subsequent to the 
effective date of the initial rating, December 22, 2005.  See 
38 C.F.R. § 3.400 (2008); Fenderson, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the noncompensable rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  
 
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an 
increased rating for residuals of a coccyx injury is denied, 
the doctrine is not for application.  Gilbert, supra.  
 







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an anxiety disorder is 
granted.   

Entitlement to service connection for a lumbar spine 
disability is denied.    

Entitlement to a compensable initial rating for residuals of 
a coccyx injury is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


